        CASE 0:18-cv-01776-JRT-HB Doc. 622 Filed 01/07/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

IN RE PORK ANTITRUST                           Case No. 18-cv-01776 (JRT-HB)
LITIGATION

This Document Relates To:
DPP and CIIP Actions


COMMONWEALTH OF                                Case No. 19-cv-02723 (JRT-HB)
PUERTO RICO,

             Plaintiff,                        STIPULATION FOR DISMISSAL OF
                                               DEFENDANT HORMEL FOODS,
v.                                             LLC WITHOUT PREJUDICE

AGRISTATS, ET AL.,

             Defendants.


WINN-DIXIE STORES, INC., AND                   Case No. 19-cv-01578 (JRT-HB)
BI-LO HOLDINGS, LLC,

             Plaintiffs,

v.

AGRISTATS, ET AL.,

             Defendants.


      WHEREAS, Defendants Hormel Foods Corporation and Hormel Foods, LLC

(collectively, the “Hormel Defendants”) and the Plaintiffs in the above-captioned actions

have stipulated to dismissing the Plaintiffs’ claims against Hormel Foods, LLC without

prejudice, provided that Hormel Foods, LLC makes satisfactory representations about its

lack of direct involvement in hog and pork production;
                                           1
           CASE 0:18-cv-01776-JRT-HB Doc. 622 Filed 01/07/21 Page 2 of 5




      WHEREAS, Hormel Foods, LLC represents that it is a wholly owned subsidiary

of Hormel Foods Corporation, that holds the intellectual property of Hormel Foods

Corporation, that it has no employees, has no hog-producing or pork-processing assets,

and has no operations or records relevant to the above-captioned actions;

      WHEREAS, the Hormel Defendants continue to deny all wrongdoing and do not

admit liability for claims alleged in the above-captioned cases, and maintain all defenses

to any future claims by Plaintiffs against Hormel Foods, LLC except as specifically

enumerated below;

      THEREFORE, the undersigned parties hereby stipulate and agree as follows:

      1.       The Direct Purchaser Plaintiffs’ Third Amended Complaint [ECF No. 431]

               shall be dismissed as to Hormel Foods, LLC without prejudice;

      2.       The Commercial and Institutional Indirect Purchaser Plaintiffs’ Third

               Amended Complaint [ECF No. 432] shall be dismissed as to Hormel

               Foods, LLC without prejudice;

      3.       The Commonwealth of Puerto Rico's Third Amended Complaint [ECF No.

               103] shall be dismissed as to Hormel Foods, LLC without prejudice;

      4.       Winn-Dixie Stores, Inc.'s and Bi-Lo Holdings, LLC's Second Amended

               Complaint [ECF No. 94] shall be dismissed as to Hormel Foods, LLC

               without prejudice; and

      5.       All statutes of limitations applicable to any and all claims that the DPP and

               CIIPP plaintiff groups, the Commonwealth of Puerto Rico, Winn-Dixie

               Stores Inc., and/or Bi-Lo Holdings, LLC may have against Hormel Foods,
                                             2
        CASE 0:18-cv-01776-JRT-HB Doc. 622 Filed 01/07/21 Page 3 of 5




             LLC shall be tolled from the entry of the dismissal without prejudice until

             such a time, if it were to occur, that the DPPs, CIIPPs, the Commonwealth

             of Puerto Rico, Winn-Dixie Stores, Inc., and/or Bi-Lo Holdings, LLC

             reinstate any such claims, but, in any event, no later than judgment is

             entered on the claims against Hormel Foods Corporation.

Dated: January 7, 2021
                                            /s/ Blaine Finley
/s/ Richard A. Duncan                       Shawn M. Raiter (MN# 240424)
Richard A. Duncan (#0192983)                LARSON • KING, LLP
Aaron D. Van Oort (#0315539)                2800 Wells Fargo Place
Craig S. Coleman (#0325491)                 30 East Seventh Street
Emily E. Chow (#0388239)                    St. Paul, MN 55101
Isaac B. Hall (#0395398)                    Telephone: (651) 312-6518
Bryan K. Washburn (#0397733)                sraiter@larsonking.com
FAEGRE DRINKER BIDDLE
  & REATH LLP                               Jonathan W. Cuneo
2200 Wells Fargo Center                     Joel Davidow
90 South Seventh Street                     Blaine Finley
Minneapolis, MN 55402-3901                  Yifei “Evelyn” Li
(612) 766-7000                              CUNEO GILBERT & LADUCA, LLP
richard.duncan@faegredrinker.com            4725 Wisconsin Avenue NW, Suite 200
aaron.vanoort@faegredrinker.com             Washington, DC 20016
craig.coleman@faegredrinker.com             Telephone: (202) 789-3960
emily.chow@faegredrinker.com                jonc@cuneolaw.com
isaac.hall@faegredrinker.com                joel@cuneolaw.com
bryan.washburn@faegredrinker.com            bfinley@cuneolaw.com
                                            evelyn@cunelolaw.com
Counsel for Hormel Foods Corporation
and Hormel Foods, LLC                       Co-Lead Counsel for Commercial and
                                            Institutional Indirect Purchaser Plaintiffs




                                           3
       CASE 0:18-cv-01776-JRT-HB Doc. 622 Filed 01/07/21 Page 4 of 5




/s/ Bobby Pouya
Bobby Pouya                           Arielle S. Wagner (MN #0398332)
Clifford H. Pearson                   W. Joseph Bruckner (MN #0147758)
Daniel L. Warshaw                     Brian D. Clark (MN #0390069)
Michael H. Pearson                    Craig S. Davis (MN #0148192)
PEARSON SIMON & WARSHAW, LLP          Simeon A. Morbey (MN #0391338)
15165 Ventura Boulevard, Suite 400    Stephen M. Owen (MN # 0399370)
Sherman Oaks, CA 92403                Stephanie A. Chen (MN #0400032)
Telephone: (818) 788-8300             LOCKRIDGE GRINDAL NAUEN
Facsimile: (818) 788-8104             P.L.L.P.
cpearson@pswlaw.com                   100 Washington Avenue South,
dwarshaw@pswlaw.com                   Suite 2200
bpouya@pswlaw.com                     Minneapolis, MN 55401
mpearson@pswlaw.com                   Telephone: (612) 339-6900
                                      Facsimile: (612) 339-0981
Melissa S. Weiner (MN #0387900)       aswagner@locklaw.com
Joseph C. Bourne (MN #0389922)        wjbruckner@locklaw.com
PEARSON, SIMON & WARSHAW, LLP         csdavis@locklaw.com
800 LaSalle Avenue, Suite 2150        bdclark@locklaw.com
Minneapolis, MN 55402                 samorbey@locklaw.com
Telephone: (612) 389-0600             smowen@locklaw.com
Facsimile: (612) 389-0610             sachen@locklaw.com
mweiner@pswlaw.com
jbourne@pswlaw.com                    Co-Lead Class Counsel for Direct
                                      Purchaser Plaintiffs
Bruce L. Simon
PEARSON, SIMON & WARSHAW, LLP
350 Sansome Street, Suite 680
San Francisco, CA 94104
Telephone: (415) 433-9000
Facsimile: (415) 433-9008
bsimon@pswlaw.com




                                     4
        CASE 0:18-cv-01776-JRT-HB Doc. 622 Filed 01/07/21 Page 5 of 5




/s/ Kyle G. Bates                        /s/ Patrick J. Ahern
Kyle G. Bates (USDCPR-306412)            Patrick J. Ahern (admitted pro hac vice)
SCHNEIDER WALLACE                        Theodore B. Bell (admitted pro hac vice)
COTTRELL KONECKY LLP                     AHERN AND ASSOCIATES, P.C.
2000 Powell St., Suite 1400              Willoughby Tower
Emeryville, California 94608             8 South Michigan Avenue, Suite 3600
Telephone: (415) 421-7100                Chicago, Illinois 60603
Facsimile: (415) 421-7105                Ph: (312) 404-3760
kbates@schneiderwallace.com              patrick.ahern@ahernandassociatespc.com
                                         theo.bell@ahernandassociatespc.com
Ines Carrau Martinez
Attorney General                         Patrick J. Lee-O’Halloran (#269074)
Johan M. Rosa Rodríguez PR Bar No.       THOMPSON TARASEK LEE-
16819                                    O’HALLORAN PLLC
Assistant Attorney General               7101 York Avenue South, Suite 255
Antitrust Division                       Edina, MN 55435
Puerto Rico Department of Justice        Telephone: (612) 568-0132
P.O. Box 9020192                         Fax: (612) 564-6976
San Juan, Puerto Rico 00902-0192         patrick@ttlolaw.com
Tel: (787) 721-2900
Fax: (787) 721-3223                      Attorneys for Plaintiffs Winn-Dixie Stores,
jorosa@justicia.pr.gov                   Inc., and Bi-Lo Holdings, LLC

Todd M. Schneider
SCHNEIDER
US.130455891.03
                WALLACE
COTTRELL KONECKY LLP
2000 Powell St., Suite 1400
Emeryville, California 94608
Telephone: (415) 421-7100
Facsimile: (415) 421-7105
tschneider@schneiderwallace.com

Peter B. Schneider
SCHNEIDER WALLACE
COTTRELL KONECKY LLP
3700 Buffalo Speedway, Suite 300
Houston, Texas 77098
Telephone: (713) 338-2560
Facsimile: (415) 421-7105
pschneider@schneiderwallace.com

Counsel for the Commonwealth of Puerto
Rico
                                         5
